Clark, J.
If the oath prescribed by the jury law of 1876 was not administered to the sheriff at the commencement of the term of the court at which appellant was tried, that fact should be made to appear affirmatively in the record, by bill of exceptions or otherwise. Hicks v. The State, 5 Texas Ct. App. 488. A mere statement to that effect, as one of the grounds set up in a motion for new trial, will not suffice.
The verdict is fully sustained by the law and the evidence, and the judgment is affirmed.

Affirmed.